DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is responsive to the amendment filed on 07/21/2022.
Claim(s) 1- 20 is/are pending herein; claim(s) 1, 12, & 20 is/are independent claim(s). 	

Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. 
I) With respect to independent claims 1, 12, & 20 and Office’s reliance on secondary reference Oros (U.S. Patent Application Publication No. 2020/0134374), applicant argues:
“Oros and the subject application have a common Applicant - namely, UiPath, Inc. Each asserted reference must have a basis under 35 U.S.C. § 102. Per 35 U.S.C. § 102(b)(2)(C), a disclosure shall not be prior art to a claimed invention under subsection (a)(2)… Applicant respectfully notes that Oros does not qualify as prior art with respect to the subject application. Accordingly, the rejections are deficient at least for all features that Oros was relied upon to teach” 
(Remarks, page 12).
Examiner’s Response: 
	I)  Examiner respectfully disagrees and states that Oros cannot be disqualified with the provisions of AIA  35 U.S.C. 102(b)(2)(C). Because it was published on 04/30/2020, which is before the filing date of the claimed invention on 07/09/2020 by the another (not overlapping) inventor and was applied under 102(a)(1) but not under 102(a)(2). MPEP 2154.02(c) states in part: 
If the provisions of AIA  35 U.S.C. 102(b)(2)(C)  are met, a U.S. patent document that might otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(2)  is not available as prior art under either AIA  35 U.S.C. 102  or 103.
 ...
It is important to note the circumstances in which the AIA  35 U.S.C. 102(b)(2)(C)  exception does not remove a U.S. patent document as a basis for a rejection. The AIA  35 U.S.C. 102(b)(2)(C)  exception does not apply to a disclosure that qualifies as prior art under AIA  35 U.S.C. 102(a)(1)  (disclosures made before the effective filing date of the claimed invention). Thus, if the publication date or issue date of a U.S. patent document is before the effective filing date of the claimed invention, it may be prior art under AIA  35 U.S.C. 102(a)(1), regardless of common ownership or the existence of an obligation to assign. 

While Oros was published within the grace period (within 1 year of the filing of the invention) and is subject to provision of 35 U.S.C. § 102(b)(2)(A) and 35 U.S.C. § 102(b)(2)(B), it is not subject to provision of Per 35 U.S.C. § 102(b)(2)(C) as argued. Here, applicant’s reply fails to show the disclosure of Oros is Inventor or Inventor-Originated disclosure, see MPEP 2153.01 for details. Put differently, Examiner relied on Oros’ publication date under 102(a)(1), but not the filing date under 102(a)(2). Hence, the Oros cannot be disqualified by merely showing a common ownership as in applicant’s instant reply, but rather requires using of proper affidavits or declarations. As such, contrary to applicant’s arguments, Oros qualifies as valid prior art with respect to the subject application.
	II) Oros teaches the “robot access control and governance for robotic process automation (RPA)” feature that is missing in primary reference Fosback, see paras. 0029, 0034- 0036, 0041 & 0056. Oros explicitly teaches “activities” with the exact same language as described in para. 0046 of the Spec and argued in page 16 of the Remarks. As such, the workflow of the Oros certainly qualifies as claimed activities of the RAP workflow and can cure the deficiency of the Fosback.

	III)  Examiner notes applicant argues that cited Fosback reference not being for robotic process automation (RPA) type as claimed. Examiner already concedes this position and relies on Oros to cure the deficiency. Rather the position taken by the Office is-- when Fosback’s application developing (by comparing with whitelist and blacklist for APIs and “community standards”, Fosback, para. 0030) and pushing to the App store 222 techniques are used to develop RPI applications/programs of the Oros’,  the workflow or the developmental tasks of the Fosback will be activities of the “RPA workflow of the RPA designer application”. Oros clarifies that the software application development workflow of “robotic process automation (RPA) application” and other business process management including mobile applications are similar/analogous, see ¶0029.
	Please note one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, applicant’s arguing against Fosback not being of RPA types (“Also, Applicant respectfully submits that this is not done for an RP A designer application”, page 15, 1st paragraph) amounts to attacking references individually because the rejection relies on combination of Fosback and Oros to render claim 1 obvious.	

IV) With respect to Fosback reference, applicant further argues it fails to teach various claimed features, see Remarks, pages 12- 18.
	a) For the limitation of “read access control and governance policy rules for an
RP A designer application", applicant argues that Fosback et al. does not read access control and governance policy rules, as claimed and as they would be understood by one of ordinary skill in the art in light of the specification because “it determines which APIs are described in the application description and compare the APis to API usage policies (e.g., blacklists, whitelists, developer licenses, etc.). See paragraph [0005]…. server-side API checks are not performed by a computer program computer
program for performing robot access control and governance for RP A, as claimed” (Remarks, page 15). 
	Examiner respectfully disagrees. Examiner maintains that Fosback clearly teaches “read access control and governance policy rules for an local community standards”, “licenses” (para. 0030, 0051). Hence using the rules that are enforced for the software application of Fosback can correspond to claimed “access control and governance policy rules for an 
	b) With respect to feature of “analyze activities of an RP A workflow
of the RP A designer application against the access control and governance policy rules” applicant argues Fosback fails to teach this because in the Fosback’s system “[t]here is no comparison of activities in a workflow from a designer application to any rules, let alone activities of a workflow of an RP A designer application” (Remarks, page 16). However, Fosback’s checking whether the being developed program 204 and its “application description 205” with features stored in the server’s rules for the program (e.g., of the “Data store 212”), amounts to comparing against the access control and governance policy ([0030]). 
	c) With respect to limitation “when one or more analyzed activities of the RP A workflow violate the access control and governance policy rules, prevent  [a] generation of an RP A robot or [b] publication of the RP A workflow until the RP A workflow satisfies the access control and governance policy rules; and when the analyzed activities of the RP A workflow comply with all required access control and governance policy rules, [a] generate an RPA robot implementing the RPA workflow or [b] publish the RPA workflow”, applicant argues:
	 Fosback does not teach “prevents generation of an RPA robot implementing a workflow nor of the RP A workflow itself… No such technology or functionality is disclosed, taught, or suggested in Fosback et al.” (Remarks, page 17- 18). 
	First please note the claim recites generation of the RPA robot or publication of the workflow as alternative limitations because of recitation of the word “or”, see above element [a] or [b]. Thus, Office mapped the second element of “prevent… publication of the RPA workflow until the RP A workflow satisfies the access control and governance policy rules” with Fosback’s denying uploading of the application under development/workflow to App store 222 that fails in Step 112 or 116. Furthermore, if the program developed by the developer in Fosback’s system is not pushed to the app’s store 222 because not being approved, general users cannot download this application can cannot use the application or generate output from the application. When users are not able to use RPA application of Oros because it was never pushed to app’s store because of not being approved in 116 or having error in 112 of fig.1, it cannot generate RPA robot. 
	With respect to comment of “No such technology or functionality is disclosed, taught, or suggested in Fosback et al.”, Examiner again clarifies Oros is relied in combination with Fosback. 
	As such examiner respectfully disagrees that independent claims patentably distinguish over the combination of Fosback et al. and Oros.

Claim Rejections - 35 USC § 101
	In light of the received amendments (i.e., adding the limitations of “non-transitory” in claims 1 & 20 & “the code analyzer is computer code that automatically runs…does not satisfy the series of rules”) to the claims 1, 12, & 20, the outstanding claim rejections under 101 are moot, and therefore are withdrawn.

Claim Rejections – 35 USC § 112
	In light of the received amendment (by removing the confusing limitation of “may and/or may not be”) to the claims 4 & 15, the outstanding claim rejections under 112(b) are moot and hence withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1- 7, 11- 16, & 19- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fosback et al. [Fosback] (US 20130055211 A1) in view of Oros (US 20200134374 A1, Pub. Date: April 30, 2020 which is before the filing date of this instant application). Fosback and Oros are reference of the record.

	Regarding claim 1, Fosback teaches a non-transitory computer-readable medium storing a computer program for performing robot access control and governance for robotic process automation (RPA) [“Methods and systems…prequalification and qualification of an application”, please note applicant’s specification describes1 “robots” as software agents/entities or a program rather than actual hardware robots], the computer program configured to cause at least one processor to: (2Abstract, [005]);
	- read access control and governance policy rules [“rules or guidelines (e.g., policies)”, e.g., contents of the data store 212 for the application program that is under development] for an application program” to be executed in various client/mobile platform after development and distribution is completed] (Abstract, [0003, 0021-0022]);
	- analyze [“server can compare the application description to policy information”, e.g., “compare scanned data” by the classifier 210/304] activities of an application under development as in Fosback is a workflow of a multi-step job rather than a single step action] of the 
	- when one or more analyzed activities of the veloper
can be prevented from uploading the application for approval and distribution when errors are generated,”] the access control and governance policy rules, prevent generation of an RPA robot or publication [“prevented from uploading the application for approval and distribution from uploading the application for approval and distribution when errors are generated”] of the activities of the the application complies with the rules or guidelines, the application can be pre-qualified and submitted for approval and distribution”] with all required access control and governance policy rules, generate an RPA robot implementing the RPA workflow or publish [“approval and distribution”] the 30030, 0044, 0057, 40073], figs. 1-2).
	In summary, Fosback teaches developing/creating one or more software application program(s) by ensuring that the developed software application(s) do not violate the access control and governance policy rules to be used in client devices [“a platform (e.g., a mobile device development platform)”] ([003, 0020]). Fosback further teaches its developed application can include “any computer instructions that are configured to perform user tasks (e.g., tasks that produce results for a user) or system tasks (e.g., tasks that manage computing resources of a computer) or both” ([0022]).
	Fosback fails to specify it’s any computer instructions of the developed application also includes “RPA robot” or executable agents as claimed. Therefore, since Fosback does not specifically use the phrase “robotic process automation (RPA)” for its developed application, it can be also interpreted that its application may not be RPA types of the application. Thus, Fosback explicitly teaches all elements of the claim, except the developed application is RPA type application or RPA robot as claimed and shown with 
	Oros teaches dynamically updating, or retraining and updating, AI/ML models in digital processes, wherein the digital processes include software implemented
workflows of all types (e.g., robotic process automation (RPA), business process management (BPM) software flowcharts, sequential flows, FSMs, etc.), applications, solutions services, functions, methods, scripts ([0029]). Oros further teaches robots generated via an RPA designer application can be made one or more downloadable application(s) (items 134, 132) for a personal computer (PC) or smart phone (Fig. 1, [0089]). Oros additionally teaches that using a developer environment [developer 110] to facilitate the development comprising workflows, debugging, and deployment of workflows and robots ([0034, 0039, 0041, 0056]). In summary, Oros clarifies that RPA designer application is an example software application that can be developed by a developer before allowed to be installed in general public’s devices/platforms.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Oros and Fosback because they both are related to developing a software application to be used by general public and (2) have the application development technique (checking for the being developed application complies with the rules or guidelines) of Fosback to use to develop/generate an RPA robot. Doing so the developed application of Fosback can help human user automate and accomplish various repetitive tasks shown in fig. 1 of Oros without violating the rules (Oros, [0038- 0039] & Fosback, Claim 6). Furthermore, Oros’s RPA designer application can be understood by PHOSITA as a specific example application envisioned by the system of Fosback in para. 0022. As such, when the application being developed of the Fosback is RPA type of the software application of Oros, the combined teachings of Fosback and Oros renders invention of this claim obvious even if one were to argue that Fosback does not anticipate the claim 1.
	Regarding claim 2, Fosback in view of Oros further teaches/suggests the non-transitory computer-readable medium of claim 1, wherein the analysis of the activities of the RPA workflow comprises verifying whether one or more libraries to be accessed in an RPA workflow activity are included in a whitelist or not included in a blacklist [“Classifier 304 can compare the scanned symbols 302…reference list 308 can be a blacklist.”] (Fosback, [0005, 0057]).

	Regarding claim 3, Fosback in view of Oros further teaches/suggests the non-transitory computer-readable medium of claim 1, wherein the computer program is further configured to cause the at least one processor to:
	determine a link to a file comprising the access control and governance policy
rules from a registry entry of a computing system [server computer] and download the file using the determined link; or download the governance policy rules from a conductor application (Fosback, [0040, 0074], figs. 2/5 & Oros [0034- 0037]).

	Regarding claim 4, Fosback in view of Oros further teaches/suggests the non-transitory computer-readable medium of claim 1, wherein the access control and governance policy rules comprise controls on which applications and/or universal resource locators (URLs) are automated, controls on what activities may and/or may not be used in the RPA workflow, controls on what packages are used for the RPA workflow, or a combination thereof (Fosback, [0030, 0066] & Oros [0034-0036]).

	Regarding claim 5, Fosback in view of Oros further teaches/suggests the non-transitory computer-readable medium of claim 1, wherein the access control and governance policy rules are enforced [developing part also covers design time, thus not allowing to approve/distribute before fixing errors means rules are enforced during developing/designing] at design time (Fosback, [0021-0022]).

	Regarding claim 6, Fosback in view of Oros further teaches/suggests the non-transitory computer-readable medium of claim 1, wherein the access control and governance policy rules are defined for the RP A designer application based on an organization, a role [different users/developers have different license], a group, an individual developer, or a combination thereof ([0074, 0081]).

	Regarding claim 7, Fosback in view of Oros further teaches/suggests the non-transitory computer-readable medium of claim 1, wherein the access control and governance policy rules cannot be modified by a user [“developer”] of the RPA designer application as enforced by an operating system of a computing system on which the RPA designer application is executed (Figs. 1- 2 of Fosback suggests that the developer cannot cheat/modify by changing the rules and guidelines stored in the data store 212 of fig. 2, otherwise his/her application will not be approved).

	Regarding claim 11, Fosback further teaches/suggests the non-transitory computer-readable medium of claim 1, wherein the access control and governance policy rules comprise one or more application and/or universal resource locator (URL) restrictions, one or more package restrictions, one or more activity restrictions, one or more activity property requirements, or a combination thereof ([0066]).
	
	Regarding claims 12- 16, & 19 Fosback in view of Oros teaches/suggests inventions of these claims for the similar reasons set forth above in claims 1 -7 & 11. Please note, the “server” (of Fosback) and the rules used by the server and its classifier 210 and scanner is interpreted as claimed “a code analyzer” of claim 12.
	 Please further note with respect to amended limitation of claim 12, Fosback in view of Oros further teaches “the code analyzer is computer code that automatically runs the access control and governance policy rules as a series of rules that inspect the code written by an RPA user [“developer” who creates RPA application when Fosback’s techniques are used for Oros’ workflow using designer 310] and produces feedback [e.g., “generated warnings and/or errors message 211, message 211 can be sent to computing device 202”] when the code does not satisfy the series of rules” (Fosback, Figs. 1-2, [0044], Oros, [0056]).

	Regarding claim 20, the rejection of claim 1 is incorporated. Therefore, only in summary, Fosback teaches/suggests a non-transitory computer-readable medium storing a computer program for performing robot access control and governance for 
	determine a link to a file [finding the location for the rules and guidelines to compare with scans application description 205] comprising access control and governance policy rules [“or guidelines (e.g., policies) of a platform”, e.g., content of data store 212] from a registry entry of a computing system and download the file using the determined link, or download the governance policy rules from a conductor application (Figs, 1-2, [0066]);
	 read the access control and governance policy rules for an comparing by the classifier 210/304); 
	analyze activities of an developer can be prevented from uploading the application for full review, approval and distribution”] generation of an RPA robot or publication of the or publish the RPA workflow [“Upon qualification and approval from the review, the application program can be distributed (118)”] ([0028-0033]), 
	wherein the access control and governance policy rules comprise one or more application and/or universal resource locator (URL) restrictions, one or more package restrictions, one or more activity restrictions, one or more activity property requirements, or a combination thereof ([0030, 0066]).
	One can argue that Its application may or may not be RPA types of application as claimed and shown with strikethrough emphasis.
	Oros teaches developing an RPA designer application to generate one or more RPA robots and executing them as discussed above in greater details in claim 1 and shown in fig. 1 of Oros.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Oros and Fosback because they both are related to developing software application to be used by general public and (2) have the application development technique (checking for the being developed application complies with the rules or guidelines) of Fosback to develop/generate an RPA robot that can be developed and downloaded to devices of the general public when the application is approved and distributed. Doing so the developed application of Fosback can help human user automate and accomplish various repetitive tasks shown in fig. 1 of Oros without violating the rules (Oros, [0038- 0039] & Fosback, Claim 6). Furthermore, Oros’s RPA designer application can be understood by PHOSITA as a specific example application envisioned by the system of Fosback in para. 0022.
	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fosback in view of Oros, and further in view of Strauss [Strauss, reference of the record] (US 20080235680 A1).

Regarding claim 8, while Fosback in view of Oros teaches the access control and governance policy rules are accessible to the RPA designer application to allow comparison (Abstract, [0038]). 
However, Fosback in view of Oros does not teach the access control and governance policy rules are implemented via an installation script for the RPA designer application as claimed.
Strauss in the same field of endeavor teaches/suggests the access control and governance policy rules are implemented via an installation script for a designer application ([0015, 0018]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Strauss and Fosback in view of Oros because they both are related to managing and installing trustworthy software applications and (2) have the system of Fosback in view of Oros to implement the access control and governance policy rules for the RPA designer application as in Strauss. Doing so the “application development policy information” can be provided to the developer from a remote server to compare with the RPA workflow in secure and trustworthy manner even if the policy information is not available for any reasons (Fosback, [0038] & Strauss, [0015]).

Claim 9- 10 & 17- 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fosback in view of Oros, and further in view of Howard et al. [Howard, reference of the record] (US 20010042045 A1).

Regarding claim 9, Fosback in view of Oros teaches features of the claim 1 as discussed above. Fosback further teaches a client device 202 exchanging information with a server (scanner 206+ classifier 210+ data store 212) (fig. 2).
However, Fosback in view of Oros fails to explicitly teach the non-transitory computer-readable medium of claim 1, wherein the computer program is further configured to cause the at least one processor to:
display a package management interface comprising packages that may be accessed by the activities of the RPA workflow; and prevent a user of the RP A designer application from modifying the permitted packages or adding new packages that are not permitted based on the access control and governance policy rules.
Howard teaches a communication environment wherein one or more client devices like device 311 are in communication with a server device 301. Howard teaches at least one processor of the server to:
display [“displays it in a "view-only" mode”] a package management interface [“web page 307”] comprising packages that may be accessed by the activities of the prevents the user from saving, printing, dragging, or copying the document 303 to any other medium”] a user of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Howard and Fosback in view of Oros because they both are related to allowing a user of the client device to exchange information with a server and (2) modify the system of Fosback in view of Oros (as part of developing an RPA based application) to allow the developer to display a package management interface comprising packages but prevent the developer from modifying the permitted packages or adding new packages that are not permitted based on the access control and governance policy rules as in Howard. Doing so the possible abuse of the proprietary contents (e.g., “license” and other business rules and non-public related information, see para. 0055 of Fosback) of the server by from the device of the developer can be prevented (Howard, [0021]). As such, the combined teaches of Fosback, Oros, and Howard renders invention of this claim obvious to PHOSITA.
Regarding claim 10, Fosback in view of Oros teaches features of the claim 1 as discussed above. Fosback further teaches a client device 202 exchanging information with a server (scanner 206+ classifier 210+ data store 212), wherein the server includes a storage [data store 212] that lists the access control and governance policy rules (fig. 2).
However, Fosback in view of Oros fails to explicitly teach the at least one processor to: display a code analyzer settings interface that lists the access control and governance policy rules; and prevent a user of the RP A designer application from modifying the access control and governance policy rules as claimed.
Howard teaches a communication environment wherein one or more client devices like device 311 are in communication with a server device 301. Howard teaches at least one processor of the server to:
display a code analyzer settings interface5 [e.g., “web page 307 containing the secured document”] that lists the access control and governance policy rules and prevent [“format that can be displayed via the Internet can be secured in the view-only mode”] a user of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Howard and Fosback in view of Oros because they both are related to allowing a user of the client device to exchange information with a server and (2) modify the system of Fosback in view of Oros (as part of developing an RPA based application) to display a code analyzer settings interface (i.e., a browser window with the copy of the rules (stored in the data store 212)) to the device 202 of the developer in a view only mode as in Howard. Doing so if the developer has more questions about errors can receive the copy of rules from the server as can be clear to PHOSITA thereby minimizing the conflict between the user of the server and the developer without allowing the developer to abuse the proprietary contents (Howard, [0021]). As such, the combined teaches of Fosback, Oros, and Howard renders invention of this claim obvious to PHOSITA.

Regarding claims 17- 18, Fosback, Oros, and Howard teaches/suggests inventions of these claims for the similar reasons set forth above in claims 9- 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347. The examiner can normally be reached Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0053], “Robots 130 are execution agents that run workflows built in designer 110.” and para. 0050, “robots 130 that may be managed include, but are not limited to, attended robots 132, unattended robots 134, development robots”
        
        2 Abstract: Methods and systems are disclosed that allow automated pre-qualification and qualification of an application. An application description can be generated for an application submitted by a developer, the application description can be automatically examined to determine whether the application complies with rules or guidelines (e.g., policies) of a platform. If the application complies with the rules or guidelines, the application can be pre-qualified and submitted for approval and distribution. If the application does not comply with the rules or guidelines, the application developer can be notified of the errors in the application and the developer can be prevented from uploading the application for approval and distribution.
        
        3 “the application program conforms to guidelines provided with the SDK, or content provided by
        the application program conforms to local community standards.”
        4 “developer can modify application 504 in response, for example, by linking a different library and repeat
        the pre-qualification process, until application description 504 no longer generates errors and warnings.”
        5 Examiner believes this element is described in para. 008 of the specs as a browser window/GUI as “a workflow analyzer settings interface” in figs. 10A -10D.